

117 HR 3712 IH: COVID–19 Warrior Dogs Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3712IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Lieu introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish a pilot program to determine the effectiveness of using working dogs to detect the early stages of diseases, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Warrior Dogs Act.2.Pilot program on use of working dogs to detect early stages of diseases(a)Pilot programNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall commence a pilot program to determine the effectiveness of using scent detection working dogs to detect the early stages of diseases (including the coronavirus disease 2019 (COVID–19)) and upon detection, to alert the handler of the dog. In carrying out such program, the Secretary shall consider—(1)potential uses for such dogs in screening individuals seeking to access facilities under the jurisdiction of the Department of Defense or seeking to access locations frequently used by the public and relevant to public safety; and(2)any other potential uses for such dogs relating to the detection of early stages of diseases, including uses relating to the management and provision of personal protective equipment and medical testing kits to Department of Defense personnel.(b)RegulationsThe Secretary shall prescribe regulations concerning the scope and limitations of the pilot program under subsection (a). Such regulations shall include requirements to ensure that the pilot program is scientifically rigorous.(c)DurationThe Secretary shall carry out the pilot program under subsection (a) for a period of not more than four years.(d)ReportNot later than 180 days after the date on which the pilot program under subsection (a) terminates, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the outcomes of such pilot program.